 Case 1:19-cv-00110-PLM-PJG ECF No. 30 filed 03/06/20 PageID.158 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ERVIN LAMIE,                                        )
                             Plaintiff,             )
                                                    )       No. 1:19-cv-110
-v-                                                 )
                                                    )       Honorable Paul L. Maloney
JOHN WIEWIORA and DIANE CROSBY,                     )
                      Defendants.                   )
                                                    )

              ORDER ADOPTING REPORT AND RECOMMENDATION

         On February 3, 2020, United States Magistrate Judge Phillip J. Green issued a Report

& Recommendation (“R&R”) recommending that the Court grant Defendants’ motion for

summary judgment (ECF No. 26). This matter is now before the Court on Lamie’s objection

to the R&R (ECF No. 27) and Defendants’ response (ECF No. 29). For the reasons to be

discussed, the Court will overrule the objection and adopt the R&R as the Opinion of the

Court.

                                          Legal Framework

         With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).
 Case 1:19-cv-00110-PLM-PJG ECF No. 30 filed 03/06/20 PageID.159 Page 2 of 3




       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the

Sixth Circuit’s practice). The district court judge may accept, reject, or modify, in whole or

in part, the findings and recommendations made by the magistrate judge. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

                                            Analysis

        Lamie’s pleading in response to the R&R, titled “Objections to Defendants [sic]

Motion,” is primarily a list of caselaw quotations about jurisdiction and judicial immunity,

containing no specific objections. Thus, the Court need not consider anything outside the

final two paragraphs, which do reference the R&R and the magistrate judge’s findings. See

Mira, 806 F.2d at 637. In those final paragraphs, Lamie objects to the magistrate judge’s

failure to consider anything beyond judicial immunity. On the Court’s review of the record,

Lamie has presented no evidence to show that Defendant Magistrate Judge Wiewiora’s

actions were extra-judicial or wholly devoid of jurisdiction. Therefore, Magistrate Wiewiora

and his Clerk are entitled to judicial immunity. See, e.g., Leech v. DeWeese, 689 F.3d 538,

542 (6th Cir. 2012). Defendants’ motion to dismiss was properly granted on these grounds,

and the R&R did not err when it ended analysis there. Therefore,


                                               2
 Case 1:19-cv-00110-PLM-PJG ECF No. 30 filed 03/06/20 PageID.160 Page 3 of 3




      IT IS ORDERED that the February 3, 2020 R&R (ECF No. 26) is ADOPTED as

the opinion of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 27) is

OVERRULED.

      IT IS FURTHER ORDERED that Defendant’s motion for summary judgment (ECF

No. 5) is GRANTED.

      Judgment to follow.

      IT IS SO ORDERED.

Date: March 6, 2020                              /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                       3
